In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1374V
                                   Filed: September 11, 2019
                                         UNPUBLISHED


    PAUL REHBEIN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages;
    SECRETARY OF HEALTH AND                                  Pneumococcal Conjugate Vaccine;
    HUMAN SERVICES,                                          Shoulder Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On September 7, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a pneumococcal conjugate Prevnar 13 (“PCV”)
vaccine administered on March 28, 2016. Petition at 1; Stipulation, filed September 10,
2019, at ¶¶ 2, 4. Petitioner further alleges that the vaccination was administered in the
United States, that he experienced the residual effects of his injury for more than six
months, and that there has been no prior award or settlement of a civil action for
damages on his behalf as a result of his condition. Petition at 6; Stipulation at ¶¶ 3-5.
“Respondent denies that petitioner sustained a SIRVA Table injury and denies that
petitioner’s alleged SIRVA and its residual effects were caused-in-fact by his PCV

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
vaccine. Respondent further denies that the PCV vaccine caused petitioner any other
injury or his current condition.” Stipulation at ¶ 6.

       Nevertheless, on September 10, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $50,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                     )
PAUL REHBEIN,                                        )
                                                     )
                Petitioner,                          )
                                                     )    No. 18M1374V
V.                                                   }    Chief Special Master Dorsey
                                                     )    ECF
SECRETARY OF HEALTH AND HUMAN                        )
SERVICES,                                            )
                                                     )
                Respondent.                          )
----------,-------),
                                          STIPULATION

        The parties hereby stipulate to the following matters:

        1. Paul Rehbein, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injmy Compensation Program. 42 U.S.C. §§ 300aaMI0 to M34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of a

pneumococcal conjugate Prevnar 13 {"PCV") vaccine, which vaccine is contained in the Vaccine

Injury Table (the "Table"), 42 C.F.R. § I 00.3(a).

       2. Petitioner received the PCV immunization on March 28, 2016.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that he suffered a shoulder injury related to vaccine administration

("SIRVA") within the time period set forth in the Table, or in the alternative, that his alleged

shoulder injury was caused by the PCV vaccine he received, and further alleges that he

experienced the residual effects of his injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.
         6. Respondent denies that petitioner sustained a SIRVA Table injury and denies that

 petitioner's alleged SIRVA and its residual effects were caused-in-fact by his PCV vaccine .
                               •
 Respondent further denies that the PCV vaccine caused petitioner any other injury or his current

 condition .

        . 7. Maintaining their above-stated positions, the parties nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

 compensation described in paragraph 8 of this Stipulation.

         8. As soon as practicable after an entry of judgment reflecting a decision consistent with

. the tenns of this Stipulation, and after petitioner has filed an election to receive compensation

 pursuant to 42 U.S.C. § 300a·a -2l(a)(l), the Secretary of Health and Human Service_s will issue

 the following vaccine compensation payment:

         A lump sum of $50,000.00 in the form of a check payable to petitioner. This
         amount represents compensation for all damages that would be available under 42
         U.S.C. § 300aa- l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

 petitioner has filed both a proper and timely election to receive compensation pursuant to

 42 U.S.C. § 300aa-2 l(a)(l ), and an application, the parties will submit to further proceedings

 before the special master to award reasonable attorneys' fees and costs incurred in proceeding

 upon this petition.

         l 0. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.


                                                   2
    § 1396 et seq.)), or by entities that provide health services on a pre~paid basis.

            11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

    pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

    15(i), subject to the availability of sufficient statutory funds.

            12. The parties and their attorneys further agree and stipulate that, except for any award

    for attorneys' fees and litigation costs, and past unrcimburscd expenses, the money provided

    pursuant to thi~ Stipulation will be used solely for the benefit of petitioner as contemplated by a

    strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

    } 300aa-l 5(g) and (h).

            13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

    individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

    does forever irrevocably and unconditionally release, acquit and discharge the United States and

    the Secretary of Health and Human Services from any and all actions or causes of action

    (including agreements, judgments, claims, damages, loss of services, expenses and all demands

    of whatever kind or nature) that have been brought, could have been brought, or could be timely

    brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

    Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

    known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

•   from, or alleged to have resulted from, the PCV vaccination administered on March 28, 2016, as

    alleged by peti~ioner in a petition for vaccine compensation filed on or about September 7, 2018,
    \
    in the United States Court of Federal Claims as petition No. 18-1374V.

           14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

    upon proper notice to the Court on behalf of either or both of the parties.


                                                       3
        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in confonnity with a

decision that is in complete confonnity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and ftuther, that a change in the nature of the inju2y or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the
               .            .
Secretary of Health and Human Services that the PCV vaccine caused petitioner to have a

SIRVA or any other injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION
I
I
I
I
I
I
I
I
I
I
I

                                                  4
Respectfully submitted,

PETITIONER:




ATTORNEY OF RECORD FOR                             AUTHOJUZED REPRESENTATIVE
PETITIONER:                                        OF HE ATTORNEY GENERAL:



JE~                  - - - --                          .-.'"'NE E. REEVES
Jcffrey S. Pop & Associates                        Deputy Director
9150 Wilshire Blvd.                                Torts Branch
Suite 241                                          Civil Division
Beverly Hills,CA 90212                             U.S. Department of Justice
Tel: (310) 273~5462                                P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE                                ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEAL TH                              RESPONDENT:
AND HUMAN SERVICES:



TAMARA OVERBY                                            SARAH C. DUNCAN
Acting Director, Division of Injury Compensation         Trial Attorney
       Programs {DICP)                                   Torts Branch
Healthcare Systems Bureau                                Civil Division
Health Resources and Services Administration             U.S. Department of Justice
U.S. Department of Health and Human Services             P.O. Box 146
5600 Fishers Lane                                        Benjamin Franklin Station
ParkJawn Building, Mail Stop 08N 1468                    Washington, DC 20044-0146
Rockville, MD 20857                                      Tel: (202) 514-9729



Dated: _   ___., / ,_o_
             '\-'-    l 'l.Cfl
                          ___._ _




                                             s